 

Exhibit 10.10

 

AMENDED RESTRICTED STOCK GRANT AGREEMENT

 

THIS AMENDED RESTRICTED STOCK GRANT AGREEMENT (the “Amended Agreement”) is made
as of this 29th day of April 2005, between RASER TECHNOLOGIES, INC. (“Company”)
and JOHN RITTER, (“Employee”).

 

RECITALS

 

WHEREAS, Company and Employee entered into a certain Restricted Stock Grant
Agreement (the “Agreement”) on February 23, 2004, that the parties now desire to
mutually amend as set forth below;

 

NOW, THEREFORE, in view of the foregoing recitals which are incorporated as a
part of this Amended Agreement, and in consideration of the terms and conditions
of this Amended Agreement, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1. Paragraph 1 and 6 of the Agreement is amended as follows: Beginning on May 2,
2005, including the issuance on that date, all shares to be issued to Employee
under the Agreement, shall be modified from an issuance of Restricted Shares
outside of the Company’s 2004 Long-Term Stock Incentive Plan, to an issuance of
Registered Shares within the Company’s 2004 Long-Term Stock Incentive Plan as
pre-approved by the Compensation Committee of the Board of Directors.

 

2. Paragraph 2 is amended to delay vesting of 62,500 shares from May 1, 2005 to
July 14, 2005.

 

3. All other provisions of the Agreement shall remain in full force and effect.
To the extent any provisions of the Agreement conflict with the provisions of
this Amended Agreement, this Amended Agreement shall govern.

 

[Remainder of this page intentionally left blank, Signature Page to follow.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and Employee have executed this Amended Agreement
effective as of the date first set forth above.

 

COMPANY:

     

EMPLOYEE:

         

RASER TECHNOLOGIES, INC.

        By:  

/s/ Brent M. Cook

      By:  

/s/ John Ritter

Its:

 

Chief Executive Officer

         

John Ritter

 